AO 245B (Rev.02/18) Judgmenl in a Criminal Case

 

 

 

 

 

Shcct l
UNITED STATES DisTRiCT COURT
Southem District of Oliio
UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
|V|OSES |V|. STEVENS § Case Number: 3:17c:r162(5)
) usM Number: 43191-061
)
) James P. F|eisher
) Defendant‘s Attomey
THE DEFENDANT:
m pleaded guilty to count(s) 1 __ _
|:l pleaded nolo contendere to count(s) _¢
which was accepted by the court. _
I:l was found guilty on count(s)
after a plea of`not guilty. _
The defendant is adjudicated guilty of these offenses
Title & Section Nature of Offense M w
21 U.S.C. § 846, § 841 Conspiracy to Possess with |ntent to Distribute a Mixture or 7118[2017 1

(a)(‘l) and § 841(b)(1)(C) Substance Containing a Detectab|e Amount of

Methamphetamine. a Schedule || Controlled Substance
The defendant is sentenced as provided in pages 2 through 8 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)

[:| Count(s) l:] is |:l are dismissed on the motion of the United States.

 

_ _ lt is ordered t_hat the defendant|must notify the Un_ited States attorney for this district within 30 da s of_any change of name, residence,
or mailing address until_ail fines, restitution,_costs, and special assessments imposed l_)y this judgment are fu ly paid. lf ordered to pay restitution,
the defendant must notify the court and United Statcs attorney of material changes in economic circumstances

4/8/2019

 

Date oflmposition of Judgment

thW h\§;:\

 

Signature of Judge

Wa|ter H. Rice, United States District Judge

 

Namc and Title of Judge

4/9/2019

Date

 

AO 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 _ Imprisonment

Judgment _ Page ; of
DEFENDANTZ MOSES M. STEVENS

cAsE NUMBER: 3:17cr162(5)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau ofPrisons to be imprisoned for a total
term of:

60 months, to be served consecutively with the 2 months remaining in state custody, with credit for all allowable Federa|
pre-sentence jail time served.

M The court makes the following recommendations to the Bureau of Prisons:

See page 3.

m The defendant is remanded to the custody of the United States Marshal.

|:] The defendant shall surrender to the United States Marshai for this district:
l:] at l:l a.m. l:l p.m. on
l:l as notified by the United States Marshal.

 

|:I The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

\:\ before 2 p.m. on

 

I:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITBD sTATEs MARSHAL
By

 

DEPUTY UNITED STATBS MARSHAL

AO 245B (Rev. 02/18) Judgrnent in a Criminal Case
Sheet 2A - imprisonment

DEFENDANT: MOSES M. STEVENS
CASE NUMBER: 3:17cr162(5)

RECOMMENDATIONS TO THE BUREAU OF PRISONS

The Court recommends that the defendant receive credit for all allowable Federal pre-sentence jail time served.

The Court recommends that the defendant be incarcerated as close to his home in the Dayton, Ohio, area as possible
consistent with his security status. The Court recommends FMC Lexington, Kentucky.

The Court strongly recommends that the defendant be made eligible for and enrolled in any available drug treatment
The Court recommends that the defendant receive any and all available Job Training, if physically ab|e.

The Court recommends that the defendant be enrolled in a class for cognitive behavioral thinking/thinking for a
change/critical thinking skills/moral reconation therapy.

The Court recommends that the defendant receive a mental health assessment and, if deemed necessary, counseling, in
the areas of childhood issues, neglect, abandonment, and lack of trust.

The Court recommends that the defendant study and sit for the GED examination.

- Judgment-Page 3 of 8

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 _ Supervised Release

DEFENDANT: Moses M. stevens
CASE NUMBER: 3;17cr162(5)

SUPERVISED RELEASE

Upon release from imprisonment, defendant will be on supervised release for a term of :
5 years.

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereatter, as determined by the court.

l] The above dru testin condition is sus ended, based on the court‘s determination that ou
8 g P y
pose a low risk of future substance abuse. (check ifapplicable)

4_ l:\ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitutiOn. (check if applicable)

5. El You must cooperate in the collection of DNA as directed by the probation officer. (check grapplicable)
|:l You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7_ [| You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

Judgmeot_Page 4 of 5

AO 245B (Rev. 02/18) Judgment in a Cn'mioal Casc

DEFENDANT: N|OSES M. STEVENS

Sheet 3A - Supervised Release
Judgment_Page 5 of 8

CASE NUMBER: 3:17cr162(5)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep infonned, report to the court about, and bring about improvements in your conduct and condition.

l.

ll.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your

&ease from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
e.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and

when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to

take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from

doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses

you from doing so. If you plan to change where you work or anything about your work (such as your position or your job

responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10

days in advance is not possible due to unanticipated circumstances, you must notify the probation ofiicer within 72 hours of

becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been

convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the

probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was

designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may

require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the

person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 245B(Rev. 02/18) Judgment in a Criminal Case
Sheet 3D _ Supervised Release

Judgment_Page 6 of 5

DEFENDANT: MOSES M. STEVENS
CASE NUMBER: 3:17cr162(5)

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant must make himself available for substance abuse testing at least once during the first 15 days of
supervision and no fewer than twice thereafter and treatment, in-patient or out-patient, if requested by the probation ofhcer.
The defendant shall make a co-payment for treatment services not to exceed $25.00 per month, which is determined by
the defendant's ability to pay.

2. The defendant shall seek and maintain employment throughout the period of supervision, if physically able to do so.

3. The defendant shall perform 100 hours of community service with an agency approved in advance by the probation
officer within the first two (2) years of supervision. The Court will substitute each hour spent in a verihed, certified course of
Job Training for one hour of Community Service on a 1:1 ratio.

4. The defendant is to receive a mental health assessment and counseling, if deemed necessary, in the areas of
childhood issues, neglect, abandonment, and lack of trust. The defendant shall make a co-payment for treatment services
not to exceed $25 per month, which is determined by the defendant's ability to pay.

5. The defendant is to be enrolled in a course of moral reconation/thinking for a change/cognitive behavioral
therapy/critical thinking skills.

6. The defendant is to be screened for Reentry Court.

7. The defendant is to establish contact with the Montgomery County Office of Ex-Offender Reentry within 3 calendar days
of beginning supervision for possible enrollment in the Reentry Career Alliance Academy.

8. The defendant is to study and sit for his GED certihcate, if not obtained while in prison.

9. The defendant shall have no contact with his co-defendants, Jon Christopher Birt, James B. Barlage, Jr., Mario Evans,
Edward E. Be||man, Jamey L. Naegele, and Anthony Scott Blankenship.

AO 245B (Rev. le/lS) Judgment in a Criminal Case
Shcet 5 j Criminal Monelary Pcnaltics

Judgment_Page _ 7 of 8

DEFENDANT: MOSES M. STEVENS
CASE NUMBER: 32170|"|62(5)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessmenf* Fine ReStitution
TOTALS $ 100.00 $ $ $
[:I The determination of restitution is deferred until . An Amended Judgment in a Cri'mi'nnl Cnse (AO 245€) will be entered

after such determination
[:| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

]f the defendant makes a partial payment, each pa ee shall receive an approximately ro ortioned ayment, unless specified otherwise in
the priority or_der or percentage payment column elow. However, pursuant to 18 .S. . § 3664 1), all nonfederal victims must be paid
before the United States is patd.

Name of Payee Total Loss** Restitution Ordered Priorig or Percentage
ToTALs s O-OO $ _ _ O-OO

Restitution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine ofmore than 52,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of thcjudgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:l The conn determined that the defendant does not have the ability to pay interest and it is ordered that:
|:l the interest requirement is waived for the |:| fine |:| restitution

|:l the interest requirement for the |:l fine |:l restitution is modified as follows:

* Justicc for Victims ofTraffickin Act of20|5, P_ub. L. No. l 14-22. . _
** Findings for the total amount o losses are required under Chapters IOQA, l 10, l lOA, and l 13A of Titlc 18 for offenses committed on or
afier September 13, 1994, but before April 23, 1996.

AO 2455 (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 _ Schedule of Payments

Judgment - Page 8 of 8
DEFENDANTZ MOSES M. STEVENS
CASE NUMBERZ 3117Cr162(5)

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A § Lump sum payment of $ 100-00 due immediately, balance due

|:| not later than ,or
m in accordance with |:| C, |:] D, E,or N(F below; or

B l:l Payment to begin immediately (may be combined with [] C, l:l D, or l___l F below); or

C l___\ Payment in equal (e.g.l weekly. monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) afier the date of this judgment; or

D [] Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E m Payment during the term of supervised release will commence within 60 days (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F ml Special instructions regarding the payment of criminal monetary penalties:

|f the defendant, while incarcerated,is working in a non-UNlCOR or grade 5 UNlCOR job, the defendant shall pay
$25.00 per quarter toward defendant's monetary obligation. lf working in a grade 1-4 UNlCOR job, defendant shall
pay 50% of defendant's monthly pay toward defendant's monetary obligation. Any change in this schedule shall be
made only by order of this Court. After release from imprisonment,and within 60 days of the commencement of the
term of supervised release,the probation officer shall recommend a revised payment plan to satisfy the balance.

Unless _the cou_rt ha_s expressly ordered ptherwise, if this judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
the period of imprisonment, All cnnnnal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Fmancial Responsibihty Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:| The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(s):

|:I The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order1 (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) .TVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

